DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
EXAMINER’S AMENDMENT
Claims 10-16 are allowed over the prior art of record.  This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  
Accordingly, claims 1-9 have been cancelled.  
The following is an examiner’s statement of reasons for allowance.
Allowable Subject Matter
Claims 10-16 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
In his latest amendment, Applicant has amended claim to recite “hole array” in the “bottom plate of showerhead” (instead of unspecific “unit”, previously) for two different types of gas supply.  Furthermore, Applicant added description of gases used (silicon/titanium-containing).  In addition to the previously included limitations of one type of gas supply being shorter than the other, the totality of all claim limitations overcomes the known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/22/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894